975 So.2d 1195 (2008)
Thomas M. SMITH, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-6207.
District Court of Appeal of Florida, First District.
March 6, 2008.
Thomas M. Smith, pro se, Petitioner.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Respondent.
*1196 PER CURIAM.
The petition is granted and Thomas M. Smith is hereby afforded belated appeal from the order denying postconviction relief dated June 18, 2007, in Bay County case number 97-1507-C. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
WEBSTER, BENTON, and POLSTON, JJ., concur.